Rothrook, J.,
dissenting. — I cannot concur in the conclusion reached in the foregoing opinion. The legal effect of the *307contract between Brooks and Foster was to' place the former in the position of the latter with reference to the mortgage debt. By taking Foster’s place and standing between him and the defendant, Brooks had the same rights that Foster would have had if the contract between them had not been made. Brooks was not a party to either of the foreclosure proceedings, and his rights were not extinguished by the decree upon which the sale of the land he now seeks to redeem was made. Louisa J. Stevens being primarily liable to pay the debt, it being part of the consideration for her purchase of the land from Foster, there is no doubt.in my mind that Brooks, by reason of his contract with Foster, had the right to redeem from the purchaser at the foreclosure sale. It is entirely immaterial whether this offer to redeem be in the name of Foster or under Foster, or in the name of Brooks. By assuming the obligation of Fostera nd paying the debt to him, or for him, his right to redeem in his own name was complete. Foster had no interest in the redemption. The plaintiff, when he tendered the amount, necessary for an assignment of the certificate of sale, had satisfied all claim of Foster in the premises.
The fact that Keister, the party holding the certificate of purchase, had obtained the interest of Louisa J. Stevens in the land, with notice of her liability to pay the mortgage, did not render him personally liable to pay the debt, but such fact certainly would not operate to prefer the debt of her husband to that of the mortgage, or rather to the right of Foster or Brooks to subject the land to the payment of the mortgage.
No wrong would be done Keister by allowing Brooks to redeem. The effect would only be to postpone.the lien of the debt of the husband of Louisa J. Stevens to the .mortgage lien for the purchase money of the land, and it seems to .me this would be equity. .